--------------------------------------------------------------------------------


     Execution Copy


STOCK PURCHASE AGREEMENT

     This Agreement (the “Agreement”) is made as of November 7, 2001 by and
between SCIENTIFIC LEARNING CORPORATION, a Delaware corporation (the “Company”),
and Warburg, Pincus Ventures, L.P., a Delaware limited partnership (the
“Investor”). In consideration of the mutual covenants herein and for other good
and valuable consideration, the adequacy and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

     1. AUTHORIZATION OF SALE OF THE SHARES. Subject to the terms and conditions
of this agreement, the Company has authorized the issuance and sale of Four
Million (4,000,000) shares (the “Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”).

     2. AGREEMENT TO SELL AND PURCHASE THE SHARES. At the Closing (as defined in
Section 3), the Company shall issue and sell the Shares to the Investor and the
Investor shall buy the Shares from the Company for an aggregate purchase price
of $5,000,000.00, representing a purchase price of $1.25 per Share (the
“Purchase Price”).

     3. THE CLOSING.


       3.1. Closing Date. The closing of the issuance, purchase and sale and
delivery of the Shares (the “Closing”) shall take place on November 20, 2001, or
at such date and time as soon as possible thereafter on which all of the
conditions to closing set forth in this Agreement have been satisfied. If the
Closing does not occur on or before January 15, 2002, this Agreement shall
automatically terminate and be of no further force and effect; provided,
however, that such termination shall not release any party from liability for
any breach of this Agreement by such party that occurs prior to such
termination.


       3.2. Delivery. At the Closing, against payment to the Company of the
Purchase Price by wire transfer to the Company of immediately available funds,
the Company shall instruct its transfer agent to deliver promptly to the
Investor a certificate representing the Shares, registered in the name of
Warburg, Pincus Ventures, L.P.,. A facsimile or other copy of such certificate
shall be made available to Investor at the Closing.


       3.3 Legends.To the extent applicable, each certificate evidencing any of
the Shares shall be endorsed with the legends set forth below:


       (a) “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT, OR UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, SATISFACTORY
TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”


       (b) Any legend imposed or required by applicable state securities laws.


--------------------------------------------------------------------------------


     4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.


       The Company hereby represents and warrants to the Investor and agrees as
follows:


       4.1. Corporate Power. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
incorporation and is duly qualified to do business as a foreign corporation and
is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on the condition (financial or otherwise),
properties, business, prospects or results of operations of the Company taken as
a whole (a “Material Adverse Effect”). The Company has all requisite corporate
power and authority to own and operate its properties and assets and to carry on
its business as now conducted and as presently proposed to be conducted, to
execute and deliver this Agreement, and to issue and deliver the Shares and to
carry out and perform its obligations hereunder.


       4.2. Authorization. All corporate action on the part of the Company, its
directors and its stockholders necessary for the authorization, execution and
delivery of this Agreement and the performance of the Company’s obligations
hereunder, including the issuance and delivery of the Shares, has been duly and
properly taken or will be duly and properly taken prior to the Closing. This
Agreement, when executed and delivered by the Company, shall constitute a valid
and binding obligation of the Company enforceable in accordance with its terms,
subject only to laws of general application relating to bankruptcy, insolvency
and the relief of debtors and as limited by general principles of equity that
restrict the availability of equitable remedies. The Shares, when issued in
accordance with the terms of this Agreement, will be duly authorized, validly
issued, fully paid and nonassessable and free of any liens or encumbrances or
restrictions on transfer other than restrictions under applicable state and
federal securities laws and liens or encumbrances, if any, created by the
Investor. The Board of Directors of the Company has taken, or will have taken
prior to Closing, all action necessary to render inapplicable, as they relate to
the Investor or any of its affiliates, the provisions of Section 203 of the
General Corporation Law of Delaware.


       4.3. Governmental Consents. All consents, approvals, orders or
authorizations of, or registrations, qualifications, designations, declarations
or filings with, any governmental authority required on the part of the Company
in connection with the valid execution and delivery of this Agreement and the
offer, sale and issuance of the Shares have been obtained and will be effective
at the Closing, except for any notices required or permitted to be filed
thereafter with certain state and federal securities commissions, which notices,
if any, shall be filed on a timely basis.


       4.4. Offering. Assuming the accuracy of the representations and
warranties of the Investor contained in Section 5 of this Agreement, the offer,
sale and issuance of the Shares is exempt from the registration and prospectus
delivery requirements of the Securities Act of 1933, as amended (the “1933
Act”), and has been registered or qualified (or is exempt from registration and
qualification) under the registration, permit, or qualification requirements of
all applicable state securities laws.


2


--------------------------------------------------------------------------------



       4.5. Capitalization. The authorized capital of the Company consists of
40,000,000 shares of Common Stock and 1,000,000 shares of Preferred Stock, par
value $0.001. As of October 31, 2001, 11,474,659 shares of the Common Stock and
no shares of the Preferred Stock were issued and outstanding. All of the issued
and outstanding shares of capital stock of the Company have been duly authorized
and validly issued, are fully paid and non-assessable, were issued in accordance
with the registration or qualification provisions of the 1933 Act and any
relevant state securities laws or pursuant to valid exemptions therefrom, were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities. Except as otherwise disclosed in or
contemplated by the Company’s (i) Annual Report on Form 10-K for the year ended
December 31, 2000, (ii) any Current Reports on Form 8-K filed with the
Securities and Exchange Commission (the “Commission”) since the filing of the
Company’s Annual Report on Form 10-K on March 30, 2001, (iii) Quarterly Reports
on Form 10-Q for the Quarters ended March 31 and June 30, 2001, (v) Proxy
Statement for its Annual Meeting of Stockholders on May 31, 2001, (vi) draft
Quarterly Report on Form 10-Q for the Quarter ended September 30, 2001, a copy
of which was delivered by the Company to the Investor prior to the date of this
Agreement and (vii) any disclosure schedule delivered by the Company to the
Investor simultaneously with the execution of this Agreement (collectively, the
“Disclosure Documents”) there have been no issuances of Common Stock since
October 31, 2001, other than pursuant to the exercise of outstanding stock
options or the Company’s 1999 Employee Stock Purchase Plan. Except (i) for the
options issued under the Company’s 1999 Equity Incentive Plan, 1999 Non-Officer
Equity Incentive Plan and 1999 Non-Employee Directors Stock Option Plan ,
(ii)for the issuance of shares of Common Stock pursuant to the Company’s 1999
Employee Stock Purchase Plan(iii) for warrants to purchase 1,498,888 shares of
the Company’s Common Stock and (iv) as set forth in the Disclosure Documents,
the Company does not have outstanding any options to purchase, or any preemptive
rights or other rights to subscribe for or to purchase, any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
shares of its capital stock, any shares of capital stock of any subsidiary or
any such options, rights, convertible securities or obligations. The description
of the Company’s stock, stock bonus and other stock plans or arrangements and
the options or other rights granted and exercised thereunder that is contained
in the Disclosure Documents accurately and fairly presents the information
required to be shown with respect to such plans, arrangements, options and
rights.


       4.6. Compliance With Other Instruments; Consents. The Company is not in
violation or default of any provision of its Certificate of Incorporation or
Bylaws, or in violation in any material respect of (i) any provision of any
mortgage, indenture, agreement, instrument or contract to which it is a party or
by which it is bound, or (ii) to the best of its knowledge, any federal or state
judgment, order, writ, decree, statute, rule, regulation or restriction
applicable to the Company. The execution, delivery and performance by the
Company of this Agreement, the offer, issuance and sale of the Shares, and the
consummation of the transactions contemplated by this Agreement, will not result
in any such violation or the suspension, revocation, impairment, forfeiture or
nonrenewal of any material permit, license, authorization or approval applicable
to the Company, its business or operations or any of its assets or properties or
be in material conflict with or constitute, with or without the passage of time
or giving of notice, either a material default under any such provision or an
event that results in the creation of any material lien, charge or encumbrance
upon any assets of the Company. The execution, delivery and performance by the
Company of this Agreement, the issuance and sale of the Shares, and the
consummation of the transactions contemplated by this Agreement, do not require
the Company to obtain any consent or approval of, or make any filing with or
give any notice to, any person, entity, governmental or judicial authority,
except such as have been duly obtained or made or such as will be duly obtained
or made prior to the Closing.


3


--------------------------------------------------------------------------------



       4.7. Disclosure Documents. The information contained or incorporated by
reference in the Disclosure Documents was true and correct in all material
respects as of the respective dates of the filing thereof with the Commission;
and, as of such respective dates, the Disclosure Documents did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
updated or superseded by any report subsequently filed by the Company with the
Commission.


       4.8. Absence of Certain Developments. Since the filing on August 14, 2001
of the Company’s Quarterly Report on Form 10-Q for the Quarter ended June 30,
2001, and except as described in or specifically contemplated by the Disclosure
Documents, there has been no: (i) declaration, setting aside or payment of any
dividend or other distribution with respect to the capital stock of the Company;
(ii) issuance of capital stock, options, warrants, securities convertible or
exchangeable for capital stock or rights to acquire capital stock, other than as
approved by the Board of Directors of the Company (including the affirmative
vote of a representative of Investor) or as approved pursuant to authority
delegated by the Board of Directors (which delegation was approved by the Board
of Directors of the Company, including the affirmative vote of a representative
of Investor); (iii) material litigation or loss, destruction or damage to any
property of the Company, whether or not insured; (iv) acceleration or prepayment
of any indebtedness for borrowed money or the refunding of any such
indebtedness; or (v) acquisition or disposition of any material assets (or any
contract or arrangement therefor), or any other material transaction by the
Company otherwise than for fair value in the ordinary course of business.


       4.9. Broker’s Fee.There are no other brokers or finders entitled to
compensation in connection with the offer, issuance and sale of the Shares to
the Investor on the basis of any actions and agreements by the Company.


       4.10. Compliance. The Company has not been advised, nor does it have any
reason to believe, that it is not conducting business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it conducts
its business; except where failure to be so in compliance would not have a
Material Adverse Effect.


       4.11. Nasdaq National Market. The Company’s Common Stock is registered
pursuant to Section 12(g) of the Securities Exchange Act of 1934 (the “1934
Act”) and is listed on the Nasdaq National Market, and the Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act or de-listing the Common
Stock from the Nasdaq National Market, nor has the Company received any
notification that the Commission or the National Association of Securities
Dealers, Inc. is contemplating terminating such registration or listing.


4


--------------------------------------------------------------------------------



  4.12. No Manipulation of Stock. The Company has not taken and will not take,
in violation of applicable law, any action designed to or that might reasonably
be expected to cause or result in stabilization or manipulation of the price of
the Common Stock to facilitate the transactions contemplated hereby.


  4.13. No Integration. Neither the Company nor any of its affiliates nor any
person acting on the Company’s behalf has, directly or indirectly, at any time
within the past six months made, nor will any such party make within six months
of the second Closing Date, any offer or sale of any security or solicitation of
any offer to buy any security under circumstances, that in the opinion of the
Company’s counsel, concurred by the Investor’s counsel, would eliminate the
availability of the exemption from registration under Regulation D under the
1933 Act in connection with the offer and sale of the Securities as contemplated
hereby.


     5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR.


     The Investor hereby represents and warrants to the Company and agrees as
follows:

       5.1. Purchase for Own Account. The Investor is acquiring the Shares
solely for its own account for investment and not for sale or with a view to
distribution of the Shares or any part thereof, has no present intention of
selling, granting any participation in, or otherwise distributing the same, and
does not presently have reason to anticipate a change in such intention.


       5.2. Information and Sophistication. The Investor has received all the
information it has requested from the Company that it considers necessary or
appropriate for deciding whether to acquire the Shares. The Investor has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the Shares and to obtain any additional information
necessary to verify the accuracy of the information given to the Investor. The
Investor further represents that it has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risk of the investment in the Shares. The Shares were not offered or sold to
Investor by any form of general solicitation or advertising. Investor has, in
connection with its decision to purchase the Shares, relied solely upon the
Disclosure Documents and the representations and warranties of the Company
contained herein. The office of the Investor in which its investment decision
was made is located at the address of the Investor set forth in Section 7.5
hereof.


       5.3. Ability to Bear Economic Risk. The Investor acknowledges that
investment in the Shares involves a high degree of risk. The Investor is able,
without materially impairing its financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of its investment.


       5.4. Limitation on Disposition. The Investor will not make any
disposition of all or any portion of the Shares unless and until:


       (a) There is then in effect a registration statement under the 1933 Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or


5


--------------------------------------------------------------------------------



       (b) The Investor has notified the Company of the proposed disposition and
has furnished the Company with a statement of the circumstances surrounding the
proposed disposition, and if reasonably requested by the Company, the Investor
has furnished the Company with an opinion of counsel, reasonably satisfactory to
the Company, that such disposition will not require registration under the 1933
Act.


The Investor has not engaged and will not engage in any short sales of the
Company’s Common Stock prior to the effectiveness of any registration statement
covering a proposed disposition of the Shares, except to the extent that any
short sale is fully covered by shares of Common Stock of the Company other than
the Shares.


       5.5. Experience. The Investor is an "accredited investor" as such term is
defined in Rule 501 of the 1933 Act.


       5.6. Broker's Fee. There are no other brokers or finders entitled to
compensation in connection with the offer, issuance and sale of the Shares to
the Investor on the basis of any actions and agreements by the Investor.


       5.7 Requisite Power and Authority.Investor has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and to carry out its provisions. All action on Investor’s part
required for the lawful execution and delivery of this Agreement have been or
will be effectively taken prior to Closing. This Agreement, when executed and
delivered by the Investor, shall constitute a valid and binding obligation of
the Investor enforceable in accordance with its terms, subject only to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and as limited by general principles of equity that restrict the availability of
equitable remedies.


     6. Closing Conditions.


       6.1. Company Conditions. The Company's obligation to complete the
purchase and sale of the Shares and deliver one or more stock certificates
representing the Shares to the Investor at the Closing shall be subject to the
following conditions:


       (a) receipt by the Company of same-day funds in the full amount of the
Purchase Price;


       (b) the accuracy on and as of the Closing of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing;


       (c) receipt by the Company of written confirmation by representatives of
the Nasdaq National Market that the transactions contemplated by this Agreement
do not require the Company to obtain shareholder approval or receipt by the
Company of any requisite approval of its shareholders; and


6


--------------------------------------------------------------------------------



       (d) execution and delivery of an amendment to the Amended and Restated
Registration Rights Agreement dated as of December 30, 1998 (the “Registration
Rights Agreement”), to include the Shares as “Registrable Shares”, in addition
to the shares of Common Stock already included in such definition in the
Registration Rights Agreement.


       6.2. Investor Conditions. The Investor's obligation to accept delivery of
such stock certificate(s) and to pay for the Shares evidenced thereby at the
Closing shall be subject to the following conditions:


       (a) the accuracy on and as of the Closing of the representations and
warranties made by the Company herein and the fulfillment of those undertakings
of the Company to be fulfilled prior to the Closing;


       (b) execution and delivery of an amendment to the Amended and Restated
Registration Rights Agreement dated as of December 30, 1998 (the “Registration
Rights Agreement”), to include the Shares as “Registrable Shares”, in addition
to the shares of Common Stock already included in such definition in the
Registration Rights Agreement;


       (c) evidence reasonably satisfactory to the Investor of receipt by the
Company of written confirmation by representatives of the Nasdaq National Market
that the transactions contemplated by this Agreement do not require the Company
to obtain shareholder approval or of receipt by the Company of any requisite
approval by its shareholders;


       (d) receipt by the Investor of a legal opinion of Cooley Godward, LLP,
counsel to the Company, reasonably satisfactory to the Investor and counsel to
the Investor, relating to the due organization and good standing of the Company,
the due authorization, execution and delivery of the Agreements, and the status
of the Shares to be delivered at such Closing as duly authorized, validly
issued, fully paid and non-assessable shares of Common Stock of the Company,
free (to such counsel’s knowledge) of any pre-emptive rights; and


       (e) receipt by the Investor from the Company of a certificate executed by
the Chairman of the Board or President and the chief financial or accounting
officer of the Company, dated the Closing Date, in form and substance reasonably
satisfactory to the Investor, to the effect that the representations and
warranties of the Company set forth in Section 4 of this Agreement are true and
correct as of the date of this Agreement and as of the Closing Date, and the
Company has complied with all the agreements and satisfied all the conditions
herein on its part to be performed or satisfied on or prior to the Closing Date.


     7. MISCELLANEOUS.


       7.1. Binding Agreement; Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and the respective successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Agreement except as expressly otherwise
provided in this Agreement.


       7.2. Governing Law. This Agreement shall be governed by and construed
under the laws of the State of New York as applied to agreements among New York
residents, made and to be performed entirely within the State of New York,
irrespective of any contrary result otherwise required under the conflict or
choice of law rules of New York.


7


--------------------------------------------------------------------------------



       7.3. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.


       7.4. Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


       7.5. Notices. Any notice required or permitted under this Agreement must
be given in writing and shall be deemed effectively given upon personal delivery
or upon deposit with the United States Post Office, postage prepaid, addressed
to the Company at 300 Frank H. Ogawa Plaza, Suite 500, Oakland, CA 94612-2040,
or to the Investor at 466 Lexington Avenue, New York, New York 10017, or at such
other address as a party may designate by ten days’advance written notice to the
other party.


       7.6. Modification; Waiver. No modification or waiver of any provision of
this Agreement or consent to departure therefrom shall be effective unless in
writing and approved by the Company and the Investor.


       7.7. Further Assurances. The parties shall take such further actions, and
execute, deliver and file such documents, as may be reasonably necessary or
appropriate to effectuate the intent of this Agreement.


       7.8. Construction. The language used in this Agreement shall be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction shall be applied against any party. Any references
to any federal, state, local or foreign statute or law shall also refer to all
rules and regulations promulgated thereunder, unless the context otherwise
requires. Unless the context otherwise requires: (a) a term has the meaning
assigned to it by this Agreement; (b) forms of the word “include” mean that the
inclusion is not limited to the items listed; (c) “or” is disjunctive but not
exclusive; (d) words in the singular include the plural, and in the plural
include the singular; (e) provisions apply to successive events and
transactions; (f) “hereof”, “hereunder”, “herein” and “hereto” refer to the
entire Agreement and not any section or subsection; and (g) “$” means the
currency of the United States.


       7.9. Severability. If any one or more of the provisions contained in this
Agreement or in any other instrument referred to herein, shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, then to the
maximum extent permitted by law, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or any such instrument.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms and commercial effect to such invalid or
unenforceable provision as may be possible and be valid and enforceable.


       7.10. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and no party will be liable or bound to the other in any manner by any
representations, warranties, covenants and agreements other than those
specifically set forth herein.


8


--------------------------------------------------------------------------------



       7.11. Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, the
respective representations and warranties given by the parties hereto shall
survive the Closing and the consummation of the transactions contemplated herein
for a period of one year. The other covenants and agreements contained herein
shall survive for the period specified therein, or if not specified, for a
period of two years.


[THE NEXT PAGE IS THE SIGNATURE PAGE]

9


--------------------------------------------------------------------------------


     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


SCIENTIFIC LEARNING CORPORATION


By: /s/ Sheryle J. Bolton
——————————————
Sheryle J. Bolton
President and Chief Executive Officer


WARBURG, PINCUS VENTURES, L.P.


By: Warburg, Pincus & Co., its general partner


By: /s/ Rodman W. Moorhead, III
——————————————
Rodman W. Moorhead, III
Partner


[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

10
